Citation Nr: 1234342	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by the loss of use of the Veteran's hands.

2.  Entitlement to an automobile and/or automobile adaptive equipment.

(The Veteran's claim for payment or reimbursement for medical care provided by Mauka Physical Therapy on February 1, 2007, will be the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.

In September 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO. 

The Board finds that the Veteran's application to reopen a claim of service connection for cervical spine disability is not in appellate status.  The Board has reached this conclusion before following the issuance of the July 2011 statement of the case as to the August 2010 notice of disagreement to the May 2010 rating decision that denied this claim, the Veteran failed to perfect his appeal by filing a Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision").  The RO has not certified the cervical spine claim or otherwise treated it as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely Substance Appeal may not be needed to perfect an appeal if the RO certifies the issue to the Board).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As to both the issues on appeal, the record starting in March 2002 makes reference to the Veteran being in receipt of Social Security Administration (SSA) disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Similarly, while in August 2011 the RO reported that it reviewed in CAPRI VA treatment records from the Honolulu VA Medical Center, dated from October 2009 to July 2011, these records also do not appear in the claims file.  

Therefore, the Board finds that a remand is required to obtain and associate the above missing records with the claims file as well as the Veteran's post-July 2011 treatment records from the Honolulu VA Medical Center.  See 38 U.S.C.A. § 5103A(b) (West 2002); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claim of service connection for a chronic disability manifested by the loss of use of the Veteran's hands, given the evidence found in the claims file, the Board finds that a remand is required to obtain a medical opinion as to whether the appellant's disability was directly caused by his military service and/or caused/or aggravated by a service connected disability including his service connected diabetes mellitus.  See 38 U.S.C.A. §§ 1110, 1154(b), 5103A(d) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that compensation is payable when a service-connected disability has aggravated a non-service-connected disorder).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's records from the SSA.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO/AMC should obtain and associate with the claims file the Veteran's October 2009 to the present treatment records from the Honolulu VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a VA examination to obtain an opinion as to the diagnosis as well as the origins of the chronic disability manifested by the loss of use of his hands.  The claims file should be provided to the examiner in connection with the examination.  The examiner should conduct an electromyography (EMG) and a nerve conduction study as well as any other indicated tests and studies deemed appropriate including X-rays and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran have a chronic disability manifested by the loss of use of his hands and, if so, what is its diagnosis?

b.  As to the diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was caused by military service or has continued since military service?

c.  As to the diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by a service connected disability including the Veteran's diabetes mellitus?.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disability (i.e., tingling, pain, numbness, etc . . .) as well as to report on having bilateral hand problems since a bad parachute landing while on active duty.  

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current hand use (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

